UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 1-14088 Acacia Diversified Holdings, Inc. (Exact name of small business issuer as specified in its charter) Texas (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3512 East Silver Springs Blvd. - #243Ocala, FL (Address of principal executive offices) (Zip Code) (877) 513-6294 (Registrant's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.(1) Yesx Noo(2) YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant HAS FILED ALL DOCUMENTS AND REPORTS REQUIRED TO BE FILED BY Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesoNooNot applicablex APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of March 31, 2015:12,735,406. Table of Contents TABLE OF CONTENTS Page PART I. Financial Information Item 1. Financial Statements F-1 Item 1B. Unresolved Staff Comments 1 Item 2. Management's Discussion and Analysis of Financial Conditionand Results of Operations 1 Item 4(T). Controls and Procedures 7 PART II. Other Information Item 5. Other Information 9 Item 6. Exhibits 9 Signatures 10 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements ACACIA DIVERSIFIED HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS March 31, (Unaudited) December 31, (Audited) ASSETS Current Assets Cash $ $ - Accounts receivable Employee accounts receivable 25 - Prepaid expenses Inventory, stated at lower of average cost or market Total Current Assets Property and Equipment, net of accumulated depreciation of $208,088 and $181,078in 2015 and 2014, respectively Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current Liabilities Cash overdraft $ $ Accounts payable Accrued liabilities Shareholder payable - Note payable, current portion Total Current Liabilities Noncurrent Liabilities Related party payables, subsidiary acquisition Notes payable, less current portion Total Liabilities Commitments and contingencies - - Stockholders’ (Deficit) Common stock, $0.001 par value, 150,000,000 shares authorized; 12,735,406 shares issued and outstanding in 2015 and 2014, respectively Additional paid-in capital Retained deficit ) ) Total Stockholders’ (Deficit) ) ) Total Liabilities & Stockholders’ (Deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 Table of Contents ACACIA DIVERSIFIED HOLDINGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED MARCH 31, 2 (Unaudited) Revenues Citrus Extracts $ $ Acacia Transport Services - Total Revenues Cost of revenues, including $25,416 and $20,354 of depreciation for 2015 and 2014, respectively (105,811 ) (115,143 ) Gross profit Costs and expenses Employee compensation General and administrative Depreciation and amortization Total costs and expenses Operating income (loss) before other income (expense) and income taxes $ $ ) Other income (expense) Other income - - Interest expense ) (5,385 ) Total other income (expense) ) (5,385 ) Income (loss) before income taxes (66,437 ) Income taxes - - Net profit (loss) $ $ ) Basic and diluted loss per share Profit (loss) per share $ $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. F-2 Table of Contents ACACIA DIVERSIFIED HOLDINGS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2 (Unaudited) Net income (loss) $ $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Common stock, stock options, and warrants issued for services and compensation - Changes in operating assets and liabilities Accounts receivable Employee accounts receivable ) 82 Deferred revenue - Prepaid expenses (1,250 ) Inventory (62,418 ) (127,684 ) Accounts payable (77,898 ) (91,208 ) Accrued liabilities Shareholder payable (35,365 ) (36,545 ) Net cash flows provided by (used in) operating activities Cash flows provided by (used in) investing activities Proceeds from sale of assets - - Purchase of property and equipment (1,500 ) (1,007 ) Net cash flows provided by (used in) from investing activities (1,500 ) (1,007 ) Cash flows provided by (used in) from financing activities Cash overdrafts (3,405 ) Net note borrowings/payments (14,358 ) (12,890 ) Related party payable - Net cash flows provided by (used in) by financing activities (4,474 ) (16,295 ) Net increase (decrease) in cash and cash equivalents Cash, beginning of period - Cash, end of period $ $ Supplemental disclosures of cash flow information Cash paid during year for: Interest $ $ Income taxes $
